1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10

11   RACKWISE, INC., a Nevada        No. 17-cv-797 WBS CKD
     corporation,
12
                 Plaintiff,
13
         v.                          ORDER
14
     GUY ARCHBOLD, an individual,
15   and DOES 1 to 25, inclusive,
16               Defendants.
17

18

19            Before the court is the Motion to Withdraw filed by
20   defense counsel Randall J. Paulson.     (Docket No. 136.)   The
21   hearing on this motion is hereby ADVANCED to October 15, 2018, so
22   that it be heard the same day currently set for the status
23   conference in this case.
24            The court notes that it previously ordered counsel for
25   all parties and defendant Guy Archbold to personally appear at
26   the October 15, 2018 status conference.     (Docket No. 134.)     The
27   court reaffirms that prior order.     Counsel for plaintiff, counsel
28
                                     1
 1   for defendant, and defendant Guy Archbold shall all appear
 2   personally at the status conference and hearing on Mr. Paulson’s
 3   Motion to Withdraw on October 15, 2018.
 4             IT IS SO ORDERED.
 5   Dated:   October 3, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                     2
